Name: Council Regulation (EC) No 846/96 of 6 May 1996 amending Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 9 . 5 . 96 I EN I Official Journal of the European Communities No L 115/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 846/96 of 6 May 1996 amending Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished vessels both within Community fishing waters and beyond; whereas that legal framework should consist of a precautionary TAC at a level compatible with scientific advice which, under prevailing circumstances, may justifi ­ ably be fixed at 1 50 000 tonnes; Whereas the International Baltic Sea Fisheries Commis ­ sion has recommended certain seasonal restrictions asso ­ ciated to the cod fishery in the Baltic for 1996; Whereas Regulation (EC) No 3074/95 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 8 (4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council to determine the total allowable catches (TACs) for each fishery or group of fisheries; Whereas Regulation (EC) No 3074/95 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1996 and certain conditions under which they may be fished; Whereas, since 1994, the stock of Atlanto-Scandian herring has been continuously extending its area of distri ­ bution and is now occurring both within areas under national jurisdiction of a number of States bordering the North East Atlantic, including Community fishing waters, as well as in high seas areas; Whereas available scientific information suggests that this stock be managed in a cautious way by ensuring that the spawning stock biomass is maintained above 2,5 million tonnes; Whereas pending agreement, by way of cooperation between all States concerned, on appropriate conservation and management measures concerning this stock, it is necessary to establish, by way of an autonomous measure, a legal framework which ensures the rational and respon ­ sible exploitation of this stock by Community fishing Article 1 Regulation (EC) No 3074/95 is hereby amended as follows: 1 . The following Article shall be inserted after Article 8 : 'Article 8a Fishing for cod shall be prohibited in the Baltic Sea, the Belts and the 0resund from 10 June to 20 August 1996 inclusive.' 2. In the Annex, the heading 'Species : Herring, Clupea harengus, Zone Ila ('), IVa, b' shall be replaced by 'Species : Herring, Clupea harengus, Zone IVa, b\ 3 . The table which appears in the Annex to this Regula ­ tion shall be inserted as fourth table in the Annex. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. (') OJ No L 389, 31 . 12 . 1992, p. 1 . Regulation as last amended by the 1994 Act of Accession. (2) OJ No L 330, 30 . 12. 1995, p. 1 . No L 115/2 EN Official Journal of the European Communities 9 . 5. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1996. For the Council The President G. LOMBARDI ANNEX 'Species: Herring Clupea harengus Zone: I, II (') Fishing of this stock is not allowed in Community waters . (2) Available for all Member States. Member States must inform the Commission every Tuesday of their landings the prece ­ ding week. (3) Catches of herring taken in ICES Zone II a from 1 April 1996 shall be counted against this quota.' Belgie/Belgique Danmark Deutschland EXXd8a Espana France Ireland Italia Luxembourg Nederland ' Ã sterreich Portugal Suomi/Finland Sverige United Kingdom (') 0) 0) 150 000 0 (3) 150 000EC TAC 150 000